Citation Nr: 1612992	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), and to a rating higher than 50 percent since February 19, 2014.

2.  Entitlement to an effective date earlier than October 31, 2005 for the grant of service connection for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to diabetes mellitus type II with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, wife, and D.R.


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, May 2008, April 2009, and May 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The May 2007 rating decision granted service connection for PTSD and assigned a 10 percent rating, effective October 31, 2005 (i.e. the date of claim).  The Veteran appealed the rating assigned.  The May 2008 rating decision increased the rating for PTSD to 30 percent for the entire appeal period.  The April 2009 rating decision denied service connection for hypertension secondary to diabetes mellitus type II with erectile dysfunction.  The May 2014 rating decision increased the Veteran's disability rating for PTSD to 50 percent, effective February 19, 2014, and denied entitlement to a TDIU.  

The issue of entitlement to an earlier effective date of 1974 for the grant of service connection for PTSD was originally addressed in a September 2015 supplemental statement of the case, which the Veteran appealed.  As discussed below, since this claim is legally insufficient, due process considerations are not applicable and the Board will take jurisdiction to dismiss the appeal as an impermissible freestanding earlier effective date claim.  

In December 2015, the Veteran, his wife, and D.R. appeared at a hearing before the undersigned.  A transcript of the hearing is of record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to diabetes mellitus with erectile dysfunction, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas, but has not been characterized by total occupational and social impairment. 

2.  On October 29, 2009, more than one year after the Veteran was notified of the May 2007 rating decision that granted service connection for PTSD, the Veteran filed a freestanding claim for an earlier effective date.  

3.  The Veteran is in receipt of a combined, 100 percent schedular rating for the entire period in which he is seeking entitlement to a TDIU. 


CONCLUSIONS OF LAW

1.  During the entire appeal period, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The Veteran's freestanding claim for an earlier effective date for the grant of service connection for PTSD is legally insufficient and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The issue of entitlement to a TDIU is moot as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Regarding the Veteran's claims for an earlier effective date for PTSD and entitlement to a TDIU, since the application of the law to the undisputed facts is dispositive, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

As to the Veteran's increased rating claim for his psychiatric disorder, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that there has been compliance with VA's duty to assist regarding the increased rating claim for a psychiatric disorder.  The record in this case includes VA treatment records, Vet Center records, private treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  

The Veteran was afforded VA PTSD examinations in January 2007 and April 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In both instances, the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings.  The examination reports are adequate because they describe the Veteran's psychiatric symptoms in sufficient detail so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In December 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the undersigned VLJ asked questions aimed at identifying the severity of the Veteran's symptoms and the resulting social and occupational impairment.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Rating - PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD has been rated as 30 percent disabling since October 31, 2005, and 50 percent disabling since February 19, 2014, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which is rated under the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.  

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id. 

The record in this case includes VA treatment records, Vet Center treatment records and summaries, private treatment records and letters, VA examination reports, and lay evidence and testimony.  After reviewing all of the evidence, the Board finds that the criteria for a 70 percent disability rating for service-connected PTSD have been met for the entire appeal period.  

Although the evidence does not show that the Veteran experiences suicidal ideation constantly, he has, at times, experienced these thoughts as well as thoughts concerning violence towards others.  For example, at the Veteran's December 2015 Board hearing, he testified as to experiencing violent thoughts about hurting others, as well as suicidal ideation.  According to a November 2006 Vet Center treatment note, the Veteran did not experience suicidal thoughts at present, but did so in the past.  The clinician found that the Veteran was not presently experiencing homicidal thoughts, but noted that he did have general thoughts of injuring people when viewing images of the Iraq war.  A July 2009 VA psychiatry note indicated that the Veteran was sleeping better with medication, and did not have suicidal or homicidal ideation.   

Throughout the course of the appeal period, the Veteran was shown to have a short temper and to exhibit angry outbursts.  For example, a January 2007 summary of treatment from Dr. O.S. noted that the Veteran experienced domestic problems with his family and wife, reacting with bursts of anger over minor disagreements.  The summary also noted poor impulse control and an addiction to gambling, as well as nightly drinking to cope with recurrent nightmares.  According to a December 2015 statement from the Veteran's wife, the Veteran was disruptive and moody in the workplace and did not agree with management or peers, which led to a history of several jobs in which he was either fired or quit.  She also reported that the Veteran did not have close personal friends from work, and that he displayed moodiness and unexpected outbursts of anger and drinking problems.  The Veteran's wife also stated that the Veteran had difficulty developing relationships with his children, and that he frequently lost his temper with his sons to the point where his wife had to intervene to prevent escalation.  The Board finds the statements from the Veteran's wife of over 40 years to be highly probative as to the symptoms she has observed him exhibiting. 

The record also demonstrates that the Veteran has consistently isolated himself from others during the appeal period.  For example, according to the January 2007 VA examination report, the Veteran isolated himself from coworkers.  The examiner noted that the Veteran reported a stormy relationship with his wife and that he used to have lots of friends, but did not even participate in family gatherings any longer.  Additionally, at the December 2015 Board hearing, the Veteran's wife testified that the Veteran spent at least eight hours a day by himself in an upstairs room.   

Essentially, the record reflects that the Veteran has experienced occupational and social impairment with deficiencies in most areas during the appeal period.  For example, according to May 2010 and November 2012 summaries from Dr. M.M., the Veteran isolated himself from others, including from his own family, got very little sleep, had recurring intrusive thoughts, and drank several times per week.  According to the January 2007 VA examination report, the Veteran described panic attacks that made his heart race and made him feel like he could not breathe.  He described nightmares that woke him up and prevented him from falling back asleep.  He stated he felt depressed most days, isolated himself from others, and got frustrated and angry.  He reported that he could not concentrate most of the time, and that he had ceased all hobbies and recreational activities.  The more recent, April 2014 VA examination report likewise notes that the Veteran's psychiatric symptoms include panic attacks occurring weekly or less often, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships

However, the evidence does not show that the Veteran's psychiatric symptoms have resulted in total functional impairment during the appeal period, and therefore the criteria for a rating of 100 percent have not been met.  The Board notes that although the symptoms listed under the rating criteria for a 100 percent rating are neither exhaustive nor required for such rating, they provide examples demonstrating impairment of social and cognitive functioning on a very high level. 
  
In this case, the record reflects that the Veteran was able to maintain some family relationships.  As an example, according to the April 2014 VA examination report, the Veteran had been married to his wife since 1971, though he reported the quality of that relationship was poor, with periods of separation and marital counseling.  However, the Veteran also reported that the quality of his relationship with his siblings was fair, that his relationship with his three children was good, and that his relationship with a few friends was good.  

The Veteran's medical records demonstrate that his hygiene, grooming, and communication were, for the most part, appropriate.  For example, a January 2007 VA examination report noted the Veteran to be well-groomed and dressed, with normal speech.  The examiner noted that the Veteran was relaxed, friendly and cooperative during the examination.  Additionally, no hallucinations or delusions were present.  According to a June 2008 VA treatment note, the Veteran's hygiene and grooming were appropriate, and he was friendly and cooperative during the encounter.  May 2010 and November 2012 summaries from Dr. M.M. reflect that the Veteran was dressed in casual clothing, and was neat, clean, and very polite.    

The Veteran's GAF scores ranged from 48 (lowest) to 68 (highest) during the period on appeal.  For example, according to the January 2007 VA examination report, the examiner assigned a GAF score of 65-68 and noted that this score was a good indicator of impairment in the Veteran's case.  May 2010 and November 2012 summaries from Dr. M.M. both reflect a GAF score of 48, with a high of 55 during the previous year.  While the Veteran's lowest GAF score of 48 reflects serious symptoms (such as suicidal ideation) and/or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), as defined by the DSM-IV, lower GAF scores (e.g. 31 to 40, 21 to 30, etc.) are available for more extreme symptoms, such as impairment in reality testing or communication, as noted by the DSM-IV, that are more closely aligned with the severity of mental and cognitive impairment associated with a 100 percent disability rating.  The Veteran is not shown to have scored in these lower ranges during the appeal period.

While the record reflects that the Veteran experienced serious psychiatric symptoms during the appeal period, it also reflects that he did not experience extreme symptoms on par with total impairment.  For example, an April 2014 VA examination report noted symptoms that included panic attacks that occurred weekly or less often, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships, all of which are contemplated by a 70 percent rating.  However, the examiner determined that extreme symptoms such as near-continuous panic or depression, memory loss for names of close relatives, own occupation, or own name, gross impairment in thought processes or communication, persistent delusions or hallucinations, and impaired impulse control were absent in the Veteran's case.  The Veteran's treatment records consistently reflect that he was grounded in reality.  See, e.g., November 2006 Vet Center treatment note finding no delusions or hallucinations.  While the symptoms listed under the 100 percent rating criteria are only meant to serve as examples, they are nevertheless examples of functional impairment at the highest possible level.  In the Veteran's case, the record does not reflect any psychiatric manifestations that are on par with the highest possible level of functional impairment.   

In short, while the Veteran's service-connected psychiatric disorder caused functional impairment with deficiencies in most areas during the appeal period, it did not cause total impairment.  Although the Veteran has disruptive and difficult family relationships, he is nevertheless able to maintain those relationships to some extent.  He has been married to his wife since 1971.  His Vet Center, private and VA treatment records demonstrate that he has adequate cognitive functioning and is able to interact with others.  Although the treatment notes reflect that the Veteran remains socially isolated, he nevertheless has the capacity for social interaction and demonstrates a degree of cognitive functioning not characteristic of someone who is completely psychiatrically impaired as contemplated by VA's rating criteria. 

The 70 percent disability rating herein assigned reflects that the Veteran is seriously impaired by his psychiatric disorder, as is demonstrated by his VA treatment records, Vet center records, private records, and lay statements and testimony from himself as well as friends and family.  However, these letters and records do not form the picture of someone who is completely impaired and is essentially unable to function in society.  As such, the highest, 100 percent disability rating is not warranted in this case. 

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the rating criteria contemplate the severity and symptoms of the Veteran's psychiatric disorder.  As described in the above section, his psychiatric disorder is productive of intermittent suicidal ideation and violent thoughts towards others, chronic sleep impairment, panic attacks, mood disturbances, anger and irritability leading to outbursts, social isolation, and problems with relationships, which are manifestations contemplated within the broad rating criteria under the general schedule of ratings for mental disorders located at 38 C.F.R. § 4.130.  There is no evidence of manifestations that are not encompassed by the rating criteria.  

As such, the rating criteria are adequate to evaluate the Veteran's service-connected psychiatric disorder, and referral for consideration of extraschedular rating is not warranted.

Earlier Effective Date - PTSD

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

RO decisions become final one year from the date of the letter accompanying the decision in the absence of clear and unmistakable error, and are not subject to revision except on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 5109A(a), 5110(a) (West 2014); 38 C.F.R. § 3.156(b) (2015).  After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

A decision assigning an effective date for a disability becomes final when the decision is not appealed, and an appellant can only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence.  However, because the proper effective date for an award based on a claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  Rudd, 20 Vet. App. at 299.

In the case at hand, a May 2007 rating decision granted service connection for PTSD and assigned a 10 percent rating, effective October 31, 2005 (i.e. the date of claim).  The RO notified the Veteran of this rating decision via letter dated May 16, 2007.  On October 29, 2009, more than one year after notification of the rating decision was sent to the Veteran, he filed a freestanding claim for an earlier effective date for the grant of service connection for PTSD.

Although the Veteran did file a Notice of Disagreement seeking a higher rating for PTSD within one year of the May 2007 rating decision, the Court has stated: "Because there are multiple elements of each claim, claimants may file a separate Notice of Disagreement as to each element within their claims."  Cacciola v. Gibson, 27 Vet. App. 45, 53 (2014) (citing Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir.1997)).  The Court has further held: "Even though effective date and disability rating are elements of a single claim for VA disability compensation, for purposes of determining which issues in a final Board decision are reviewable for CUE, it is clear from the Secretary's interpretation that the Board's determinations regarding effective date and disability rating are separate issues.  Id. at 54.  Essentially, because effective date and disability rating are separate issues, an appeal as to one of the issues does not toll the finality of the decision as to the other issue.    

The Veteran is attempting to advance a freestanding claim for an earlier effective date.  The Court has made it clear that there can be no "freestanding" claim for an earlier effective date, because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C.A. §§ 7104, 7105 (West 2014).  See Rudd, supra.  In other words, the finality of the effective date precludes any attempt to now claim an earlier effective date on grounds other than clear and unmistakable error or a motion for reconsideration (not claimed here).  The Veteran has effectively attempted to raise an impermissible "freestanding" claim for an earlier effective date.  Consequently, there is no valid claim for the Board to consider on appeal, and the appeal must be dismissed.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Unlike the analysis for increased rating claims, which are based on average levels of impairment, the analysis for a TDIU claim is based upon the individual.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

In this case, the facts regarding the Veteran's claim for a TDIU are not in dispute.  The Veteran has reported that he became unemployed as of October 31, 2013, as is confirmed by his employment records on file.  He is seeking entitlement to a TDIU since that date.  At the Veteran's Board hearing, he confirmed that he had stopped working in October 2013.  See hearing transcript, p. 4.  

For the period since October 31, 2013, the Veteran's combined schedular rating has been 100 percent.  The combined, 100 percent rating is composed of a 70 percent rating for PTSD, a 40 percent rating for right upper extremity peripheral neuropathy, a 30 percent rating for left upper extremity peripheral neuropathy, a 20 percent rating for diabetes mellitus, a 20 percent rating for left lower extremity peripheral neuropathy, a 20 percent rating for right lower extremity peripheral neuropathy, and a 10 percent rating for tinnitus.  See 38 C.F.R. § 4.25, Table 1: Combined Ratings Table.  

The evidence does not show, and the Veteran does not otherwise contend, that he is unemployable as a result of a single disability, but rather his inability to obtain and maintain gainful employment has arisen from at least two separate disease processes, each of which has caused significant functional impairment.  When a veteran is in receipt of a 100-percent combined schedular rating, a TDIU cannot be assigned, since this benefit is available only where "the schedular rating is less than total."  See 38 C.F.R. § 4.16.  Therefore, the issue of entitlement to a TDIU is moot, and is dismissed as a matter of law.         


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial rating of 70 percent for PTSD is granted. 

Entitlement to an effective date earlier than October 31, 2005 for the grant of service connection for PTSD is dismissed as a matter of law. 

Entitlement to a TDIU is dismissed as a matter of law. 


REMAND

The RO initially denied the Veteran's service connection claim for hypertension on the basis that a current diagnosis had not been shown, relying on the results from an August 2008 VA examination report.  However, at the Veteran's Board hearing in December 2015, he testified that he had a current diagnosis of hypertension from his primary doctor at the Fresno VA hospital, and that he was taking medication daily to treat his hypertension.  See transcript, pp. 9-10.  Additionally, he has raised a theory of entitlement based on presumed herbicide exposure in service, which has not yet been developed by the RO.   

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In other words, the Veteran need not have a current diagnosis at the time the claim was filed if the diagnosis was later made during the course of the appeal.  

In this case, more recent evidence indicates that the Veteran may now have a diagnosis of hypertension.  Additionally, the Veteran has raised an alternate theory of entitlement based on presumed exposure to herbicides in service which has not yet been addressed.  Therefore, an addendum medical opinion is needed regarding whether it is at least as likely as not that hypertension is caused by or aggravated by service-connected diabetes mellitus type II with erectile dysfunction or other service-connected disabilities, and also whether hypertension is at least as likely as not related to the Veteran's presumed herbicide exposure in service.  On remand, the Veteran's VA treatment records should also be updated.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.  

2.  Then, forward the Veteran's claims file to an appropriate medical professional for preparation of an addendum opinion to address his claimed hypertension.  The Veteran should be scheduled for a VA examination if the examiner deems it necessary to prepare the medical opinion.  

After reviewing the claims file, the examiner is asked to address the following questions:

(a)  Is it at least as likely as not that the Veteran's hypertension is related to his presumed exposure to herbicides in service?

(b)  Is it at least as likely as not that the Veteran's hypertension is caused, at least in part, by his service-connected disabilities, including diabetes mellitus type II with erectile dysfunction?

(c)  Is it at least as likely as not that the Veteran's hypertension is aggravated, at least in part, by his service-connected disabilities, including diabetes mellitus type II with erectile dysfunction?

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


